UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6553



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WADGY CHARIF,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-445-A, CA-97-747-AM)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wadgy Charif, Appellant Pro Se.    James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wadgy Charif seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. United States v. Charif, Nos. CR-90-445-A; CA-97-

747-AM (E.D. Va. Sept. 29 & Nov. 4, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2